Citation Nr: 1626076	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  14-27 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD) in excess of 50 percent prior to March 11, 2014, and in excess of 70 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

D. Havelka, Counsel









INTRODUCTION

The Veteran served on active duty from December 1990 to May 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina which enacted a Board decision grant of service connection for PTSD and assigned a 50 percent disability rating effective February 10, 2009.  During the pendency of the appeal an increased disability rating of 70 percent was assigned for PTSD effective March 11, 2014.  Entitlement to TDIU is also on appeal.  See, Rice v. Shinseki, 22 Vet. App. 447 (2009).


REMAND

The Veteran's service-connected PTSD is rated at 50 percent rating prior to March 11, 2014, and at a 70 percent rating thereafter.  She also claims entitlement to TDIU due to her service-connected disabilities, primarily her service-connected PTSD.  

On her June 2012 application for TDIU, VA Form 21-8940, she indicated that she last worked in January 2009 as a pharmacy technician at a hospital.  She also indicated that she had 2 years of college education and that she had not had any education or training since she had become too disabled to work.  In other statements she has also indicted that she has been unemployed since she stopped working in 2009.  However, employment verification correspondence from the indicated hospital stated that the Veteran was employed from 2003 to 2004 and that she "left voluntarily to obtain other employment."  An April 2011 VA psychiatry treatment note indicates that the Veteran was attending school at that time.  There is question about the Veteran's reported employment and education history as evidence of record shows significant discrepancies.  

A February 2013 VA memo indicates that the Veteran was "found medically infeasible to achieve a vocational goal by VA Vocational Rehabilitation & Employment" service.  This indicates that VA vocational rehabilitation records exist which are not of record.  These records are material to the claim for TDIU and need to be obtained.  Records generated by VA are constructively included within the record.  If VA records are material to the issue on appeal and are not included within the claims folder, a remand is necessary to acquire such VA records.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Veteran has pursued the present appeal without a representative.  During this time she has submitted correspondence, such as shown in the June 2012 notice of disagreement, which evidences an ability to conduct legal research and present her arguments in writing at a level generally greater than exhibited by most appellants.  This evidence does not seem to have been considered by the examiner who conducted the most recent Compensation and Pension examination in March 2014.  Moreover, the examiner's description of the Veteran's ability to be employed does not seem to match that indicated on the occupational and social impairment section of the Disability Benefits Questionnaire (DBQ).  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claims for an increased rating for service-connected PTSD and TDIU, to include all VA and non-VA medical records.  Specifically, ask the Veteran to provide information with respect to where she was employed subsequent to December 2004 and her educational and school history from 2009 to the present.  Inform her that her employment as a hospital pharmacist has only been verified to December 2004, when the hospital informs VA that she voluntarily left to pursue other employment.  The RO must notify the Veteran that failure to cooperate may include denial of the claim.  38 C.F.R. § 3.158 (2015).  

Based on the response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

2.  Obtain a complete copy of the Veteran's VA Vocational Rehabilitation & Employment records file and place it in the record.  

3.  The Veteran must be afforded another VA psychiatric examination to determine the severity of her service-connected PTSD.  The evidence of record must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must provide accurate and fully descriptive assessment of all psychiatric symptoms and the occupational and social impairment caused by the service-connected PTSD.  The examiner must comment upon the presence or absence, and the frequency or severity of the following symptoms due to PTSD: flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory, such retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation or mood; suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

The examiner must indicate if the Veteran's service-connected PTSD, alone or in combination with her other service-connected disabilities, renders the Veteran unemployable.  In this regard the examiner should review and comment on the legal correspondence, such as the June 2012 notice of disagreement, prepared and submitted by the Veteran in pursuit of her appeal.

A complete rationale for all opinions must be provided. If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The Veteran must be afforded a VA examination to determine employability with consideration of all her service-connected disabilities.  This may be accomplished in conjunction with the psychiatric examination ordered above.  The evidence of record in the form of electronic records must be made available to the examiner, and the examiner must specify in the examination report that the electronic records have been reviewed.  All pertinent symptomatology and findings must be reported in detail. Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history. 

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the functional effects of the Veteran's service-connected disabilities, acting alone or in concert with each other, render her unable to secure and maintain substantially gainful employment, consistent with her education and occupational experience, to include describing the disability's functional impairment and how that impairment impacts on physical and sedentary employment, without consideration of the Veteran's age and any nonservice-connected disorders. 

All opinions provided must include a complete rationale. If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. The examiner must indicate whether there was any further need for information or testing necessary to make a determination. Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

5.  The RO must notify the Veteran that it is her responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to the last known address.  Documentation must also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.
 
6.  The medical reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, corrective procedures must be implemented. 

7.  After the above development has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the Veteran's claims for an increased disability ratings for PTSD and TDIU must be readjudicated.  If any benefit on appeal remains denied, the Veteran must be provided a supplemental statement of the case.  After an adequate opportunity to respond has been provided, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


